                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FERNANDO N. DELA CRUZ,                               Case No. 19-cv-01140-DMR
                                   8                     Plaintiff,
                                                                                              ORDER DENYING SECOND
                                   9              v.                                          REQUEST FOR APPOINTMENT OF
                                                                                              COUNSEL
                                  10     MEGAN BRENNAN,
                                                                                              Re: Dkt. No. 14
                                  11                     Defendant.

                                  12           Pro se Plaintiff Fernando N. dela Cruz, Jr. filed this civil rights action on February 28,
Northern District of California
 United States District Court




                                  13   2019, and also filed an application for leave to proceed in forma pauperis (“IFP”). [Docket Nos.

                                  14   1, 3.] The court subsequently granted the IFP application and ordered the issuance of summons

                                  15   and service of process by the U.S. Marshal. [Docket Nos. 4, 8.]

                                  16           On June 27, 2019, Plaintiff filed a motion to appoint pro bono counsel. [Docket No. 11.]

                                  17   The court denied the motion to appoint counsel on July 15, 2019. [Docket No. 12.] In its order

                                  18   denying the motion, the court explained that the court may appoint counsel under 28 U.S.C. §

                                  19   1915(e)(1) “only if the plaintiff establishes that he or she cannot afford an attorney” and

                                  20   demonstrates “exceptional circumstances.” Id. (citing Rand v. Rowland, 113 F.3d 1520, 1525 (9th

                                  21   Cir. 1997) (citation omitted)). The court further explained that “[t]o determine whether there are
                                       exceptional circumstances, the court must evaluate both ‘the likelihood of success on the merits
                                  22
                                       [and] the ability of the petitioner to articulate [his] claims pro se in light of the complexity of the
                                  23
                                       legal issues involved.’” Id. (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
                                  24
                                       The court held that Plaintiff had failed to make the required showing of “exceptional
                                  25
                                       circumstances,” finding that Plaintiff’s complaint “is coherent and does not appear to present
                                  26
                                       complex legal issues.” Further, the court could not “evaluate the strength of Plaintiff’s claims”
                                  27
                                       given the early stage of the litigation. Id. at 2. The court denied the motion without prejudice to
                                  28
                                   1   Plaintiff renewing his request at a later point in the litigation. Id.

                                   2           Now before the court is Plaintiff’s second motion for appointment of “a free volunteer

                                   3   lawyer.” [Docket No. 14.] Plaintiff states that this case presents exceptional circumstances

                                   4   supporting the appointment of counsel due to the likelihood of success on the merits of his claims,

                                   5   and repeats the allegations in his complaint. The motion is denied without prejudice. As the court

                                   6   previously found, the court cannot evaluate the strength of Plaintiff’s claims at this stage of the

                                   7   case, as there has been no litigation of the merits of the claims. Moreover, Plaintiff’s amended

                                   8   complaint and other filings to date have been coherent and do not appear to present complex legal

                                   9   issues. Plaintiff’s motion is denied without prejudice to Plaintiff renewing his request following a

                                  10   ruling on Defendant’s motion to dismiss the amended complaint (Docket No. 26). The court

                                  11   refers Plaintiff to the section “Representing Yourself” on the Court’s website, located at

                                  12   http://cand.uscourts.gov/proselitigants, as well as the Court’s Legal Help Centers for
Northern District of California
 United States District Court




                                  13   unrepresented parties. In San Francisco, the Legal Help Center is located on the 15th Floor, Room

                                  14   2796, of the United States Courthouse, 450 Golden Gate Avenue, San Francisco. In Oakland, the

                                  15   Legal Help Center is located on the 4th Floor, Room 470S, of the United States Courthouse, 1301

                                  16   Clay Street, Oakland.

                                  17

                                  18           IT IS SO ORDERED.

                                  19   Dated: September 4, 2019

                                  20                                                       ______________________________________
                                                                                            DONNA M. RYU
                                  21                                                        United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
